 


 


 
Exhibit 10.5
 


 
AMENDMENT TO CHANGE LAPSE OF FORFEITURE RESTRICTIONS
 


 
WHEREAS, Alliant Energy Corporation, a Wisconsin corporation (the “Company”) and
Eliot G. Protsch (the “Employee”) entered into a Special Restricted Stock
Agreement dated July 11, 2005 (the “Agreement”) which granted the Employee
17,440 shares of common stock, par value $0.01 per share of the Company subject
to Forfeiture Restrictions (as defined in the Agreement) (the “Restricted
Shares”);
 
WHEREAS, the only Restricted Shares that remain unvested are 8,720 shares, all
of which vest on July 11, 2010;
 
WHEREAS, the Employee announced plans to retire from the Company on January 2,
2010;
 
WHEREAS, the Compensation and Personnel Committee of the Board of Directors of
the Company, in Consent Resolutions dated November 18, 2009 (the “Consent
Action”), agreed to amend the Agreement to provide that the Forfeiture
Restrictions shall immediately lapse upon Mr. Protsch’s retirement from the
Company, thus fully vesting the remaining Restricted Shares; and
 
WHEREAS, the Company and the Employee desire to memorialize the Consent Action
with this Amendment pursuant to Section 13 of the Agreement.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements herein set forth, the parties hereto mutually covenant and agree as
follows:
 
1.  
Section 2(c) of the Agreement is hereby amended by adding the following sentence
to the end of Section 2(c):

 


 
Notwithstanding the forgoing, the Forfeiture Restrictions shall immediately
lapse on upon Employee’s retirement from the Company on January 2, 2010.
 


 
2.  
The remainder of the Agreement shall remain in full force and effect.

 
 


 
IN WITNESS WHEREOF, the parties have caused this amendment to be effective by
signing below.
 

 
ALLIANT ENERGY CORPORATION
(the "Company")
 



 

 
By:
 



 

 
Its:
 



 

 
EMPLOYEE:
             




 
Eliot G. Protsch
 



 